Title: Archibald Thweatt to Thomas Jefferson, 19 August 1810
From: Thweatt, Archibald
To: Jefferson, Thomas


          
            
              Dear Sir
              Petersburg 19 aug. 1810.
            
              I inclose Mr Ladd’s report—I beg leave to invite your attentive perusal, and receive your remarks.—as to the balances amongst ourselves, we can adjust them to our satisfaction after a decree.—If you wish any exceptions taken, you can draw and inclose them to me.—I am at present inclined to think we had better not except. We  can may call for a further account of Fleming’s estate— as I see no prospect of funds to pay the large balance due Mr Wayles.—as to the balance of the bond account we can probably recover it out of the subsequent heirs and devisees of Elk Island.— Inform me of the different persons who down to the present day succeeded to the Island after the death of the infant Johnny Skelton.—
            Mr Ladd’s fee amounts to $150.18— I remitted him $50 for Mr Eppes’ third— and he said he would apply to you and Colo: Skipwith for the other ⅔ ds—The practice is for the Commissioner not to file his Report until his fees are paid, and the complaining party ought first to pay them but all the parties in a suit I presume are equally liable to the commissioner And in the present case our adversaries would let the report ly a long time, as it is against them—I concluded it was best for us to pay the fees that the report might be returned to the next Septr term. If exceptions are filed in two or three months after the return it will do.—
            
            I believe since the removal of Mr Edm. Randolph we have no counsel in Richmond—I must have an associate, and the representatives of Mr Wayles by contribution will be pleased to place a fund in my hands for the purpose—the fee should be adequate but moderate, for the labor is all principally done.—In cases like the present the battle is fought in the Commissioner’s office.
            Be kind enough to return the report to me as soon as you conveniently can—that I may wait on the counsel in Richmond & make him master of the cause.—I shall employ Mr Geo. Hay, or Mr Williams—if agreeable.
            Mrs Thweatt begs to be presented to you and her relations in the most affectionate terms.
            
              truly Yrs.
              Archibald Thweatt
            
          
          
            P. S. I recvd your favor addressed to Mr J. W. Eppes & myself and forwarded it to him.—We shall contest the stale claim set up by Wilson.—
          
        